DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 23, 2020. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghaffari (US 2014/0303452) in view of Telfort et al. (US 2011/0213271).

Ghaffari discloses;

1.    A conformal sensing device for measuring mechano-acoustic recording from skin of a human subject, the conformal sensing device comprising (e.g., via the disclosed stretchable, expandable 

2.    The conformal sensing device of claim 1, further comprising one or more electrodes (e.g., [0121]-[0122]).

3.    The conformal sensing device of claim 1, wherein the conformal sensing device has a mass less than five grams and a thickness less than ten millimeters [e.g., 0122].

4.    The conformal sensing device of claim 1, wherein the mechano-acoustic sensor is configured to detect mechano-acoustic signals between 0.01 hertz and ten-thousand hertz, or a limited spectrum of frequencies within .01 hertz and ten-thousand hertz [e.g., 0122].

5.    The conformal sensing device of claim 1, wherein the flexible housing includes: an upper flexible insulating layer; a lower flexible insulating layer; and an elastomeric core that comprises an elastic material (e.g., [0124]-[0125]).

6.    The conformal sensing device of claim 1, wherein the mechano-acoustic signals recorded by the mechano-acoustic sensor include one or more of temperature, electrophysiological signals, 

7.   The conformal sensing device of claim 1, further comprising one or more filters, integrated into the conformal sensing device or located in the external monitoring device, to receive the mechano-acoustic signals from the mechano-acoustic sensor and create processed signals from the mechano-acoustic signals (e.g., via the disclosed ‘electronics circuitry’, [0111]).

8.    The conformal sensing device of claim 1, wherein the mechano-acoustic sensor is configured to capture both electromyogram (EMG) signals from articulator muscle groups and acoustic vibrations from vocal cords or to capture electrocardiography (EGG) signals, phonocardiography (PCG) signals, seismocardiography (SCG) signals, or ballistocardiography (BCG) signals from heart activity and respiration [e.g., 0147].

9.    The conformal sensing device of claim 8, wherein the external monitoring device processes the electromyogram (EMG) signals from the articulator muscle groups and the acoustic vibrations from vocal cords to identify speech from the human subject [e.g., 0147].

	Ghaffari discloses the claimed invention having a conformal sensing device comprising a mechano-acoustic sensor, a wireless transmitter and a flexible housing except wherein said sensor is further configured to record mechano-acoustic signals generated by a body of a human subject or mechanically active implant.  Telfort et al teaches that is well known in the art to utilize multiple acoustic sensing elements (e.g., element 215) that are flexible and can conform, wherein said sensors are further configured to non-invasively detect acoustic vibrations associated with a medical patient via 
	Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, filed December 14, 2020, with respect to the 112 and 101 claim rejections and the objections of the drawings have been fully considered and are persuasive and have been withdrawn. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040.  The examiner can normally be reached on Mon-Thu 7:30am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE F LAVERT/Primary Examiner, Art Unit 3792